Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the amendment filed on 05/22/2021.
Claims 21, 22, 27, 30, 32, 36 and 37 have been amended.	
Claims 1-20 have been canceled.
Claims 21-40 are pending.

Response to Arguments

2.	Applicant's arguments with respect to claims 21-40 have been considered but are moot in view of the new ground(s) of rejection. 

Double Patenting

3.    	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4. 	 Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,185,777. Although the conflicting claims are not identical, they are not patentably distinct from each other.

                 Patent US 10185777
Instant Application 16251694
Claim 1:
A system for displaying a history feed, the system comprising: at least one processor; and



     identifying a file and one or more versions associated with the file: generating at least one first history element for each of the one or more versions:

  merging the generated at least one first history element to generate the history feed:



   determining whether one or more activities is associated with the file;


   based on a determination that when it is determined that the file has at least one or 
           generating at least one second at least one actionable history element for each of the one or more activities at least one activity; and
           merging the generated at least one second history elements element into the to generate a history feed; and
          displaying the history feed on the user interface.
Claim 21:
A method, comprising:










   determining an activity associated with that causes a version of a document to be created;



    generating a history element for the version of the document that includes information associated with the activity;


   merging the history element into a history feed, wherein the history feed is associated with a history of the document; and

   causing the history feed to be presented at an output device, wherein causing the history 
Claim 12:
A system for displaying a history feed for a file within a user interface of an application, comprising:
at least one processor; and
memory encoding computer executable instructions that, when executed by the at least one processor, perform a method, the method comprising:



     merging a history element corresponding to each of the one or more versions of the file into the history feed:

 

     determining whether the file has at least one activity; 


     based on a determination that the file has at least one activity, merging a history element corresponding to each of the at least one activity into the history feed; and

     displaying the history feed on the user interface of the application.
Claim 30:
A system for displaying a history feed, the system comprising: 
a processor; and
memory storing instructions that, when executed by the processor, cause the system to:

generate a first history element for a version of a document; merge the first history element into a history feed, the history feed associated with a history of the document;


      merge the second history element into the history feed; and 




      cause the history feed to be displayed in a user interface displayed at a display device. wherein displaying a history feed includes displaying the activity.
Claim 17:


     creating a history feed for a file comprising a plurality of actionable history elements, wherein the plurality of history elements includes at least one history element corresponding to at least one activity associated with the file and at least one history element corresponding to at least one version of the file;

      displaying the history feed on the user interface of the client computing device; 




  detecting that a new activity associated with the file has been performed; 



    

    generating a new history element corresponding to the new activity: merging the new history element into the history feed: and

    causing the history feed to be presented on an output device
Claim 37:
A method comprising:




      merging a first history element that corresponds to a version of a file into a history feed associated with the file, wherein the file is associated with an application;





      merging a second history element that corresponds to an activity associated with the version of the file into the history feed, wherein the second history element includes information associated with the activity;

    causing the history feed to be displayed in a user interface of the application, wherein the second history element is displayed in a 

     receiving a selection of the second history element in the history feed; and 



     based on receiving the selection of the second history element, causing the second history element to be displayed in an expanded state that presents more information associated with the activity than the portion of the information presented in the collapsed state.


Examiner’s Note

5.	“History element” is interpreted as history change record made by various users.
	“History feed” is interpreted as an online user interface or webpage that displays changes made to a version of document by various users.
	“Version” is interpreted as revision, copy or snapshot of a document.
	Claim 22:



Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 21-25, 28-33, 37 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jakobson et al (US 20120233137).
Claim 21:
	Jakobson suggests a method, comprising:  determining an activity [Par 18 (“make modifications to the document”)] that causes a version of a document to be created [Par 18 (“revisions”)]; generating a history element for the version of the document that includes information associated with the activity [Fig 1A (elements 110a-110d are interpreted history elements). Fig 4C (element 426 = history elements). Par 46 (“1 week ago-Sydney-Pasted”)]; merging the history element into a history feed, wherein the history feed is associated with a history of the document [Fig 1A and Fig1A and paragraph 46 (displaying activities of various users on a version of a document)]; and causing the history feed to be presented at an output device, wherein causing the history feed to be presented includes causing a display of the activity [Fig 1A and Fig1A and paragraph 46 (displaying activities of various users on a version of a document)].
Claim 22:
	Jakobson suggests a method, comprising:  determining the version associated with the document prior to determining [[the]] a second activity associated with the version [Fig 1A and Fig1A and paragraph 46 (displaying activities of various users on a version of a document)].
Claim 23:
	Jakobson suggests wherein: the output device comprises a display device; and causing the history feed to be presented at the output device comprises causing the history feed to be displayed at the display device [Fig 1A and Fig1A and paragraph 46 (displaying activities of various users on a version of a document)].
Claim 24:
	Jakobson suggests wherein causing the history feed to be displayed at the display device comprises causing the history feed to be displayed in a user interface at the display device [Fig 1A and Fig1A and paragraph 46 (displaying activities of various users on a version of a document)].
Claim 25:
	Jakobson suggests further comprising prior to causing the history feed to be displayed at the output device, ordering the history element in the history feed based on at least one of an activity type or a name of an author [Par 98 (author name)].
Claim 28:
Jakobson suggests wherein the history element comprises an actionable history element that is interactive and configured to perform an action [Fig 1A and Fig1A and paragraph 46 (allowing users to click on the data)].
Claim 29:
	Jakobson suggests wherein the information associated with the activity comprises at least one of a time of the activity or a name of a person performing the activity [Fig 1A and Fig1A and paragraph 46].
Claim 30:
Claim 30 is essentially the same as claim 21 except that it sets forth the claimed invention as a system rather a method and rejected under the same reasons as applied above.
Claim 31:
	Jakobson suggests wherein the activity is associated with a client computing device or with a server computing device [Fig 3].
Claim 32:
	Jakobson suggests wherein the activity associated with the client computing device comprises at least one of an instant messaging activity, a voice communication activity, a commenting activity, an electronic communication activity, a presentation activity, a co-authoring activity, or a printing activity [Par 76 and 87].
Claim 33:
	Jakobson suggests wherein the activity associated with the server computing device comprises at least one of a recipient of a shared file, information associated with a renamed file, an edited file, or information associated with a restored file [Par 48 and 100].
Claim 37:

Claim 40:
Claim 40 is essentially the same as claim 28 and rejected under the same reasons as applied above.


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 26-27, 34-36 and 38-39  are rejected under 35 U.S.C. 103(a) as being unpatentable over Jakobson et al (US 20120233137) in view of Yuniardi (US 20120117457). 
Claim 26:
The combined teachings of Jakobson and Yuniardi suggest wherein: the history element comprises a first history element; the version comprises a first version; and the method further comprises: detecting a second version of the document; generating a second history element for the second version of the document; and merging the second history element into the history feed [Yuniardi: Par 17, 20 and 21 (this process involves various versions of a file among various users)].
Both references (Jakobson and Yuniardi) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as data mangement. It Jakobson and Yuniardi before him/her, to modify the system of Jakobson with the teaching of Yuniardi in order to track changes to versions of data [Yuniardi: Par 17, 20 and 21].
Claim 27:
The combined teachings of Jakobson and Yuniardi suggest wherein: causing the history feed to be presented at the output device comprises causing the history element to be presented in a collapsed state at the output device, the collapsed state presenting only a portion of the information associated with the activity; and the method further comprises displaying the history element in an expanded state based on receiving a selection of the history element, wherein the expanded state presents all of the information associated with the activity [Yuniardi: Par 17, 20 and 21 (expanding and showing further result upon selection of history element in a drop-down menu. The history element could comprises name of editing user, version number and date of modification)].
Both references (Jakobson and Yuniardi) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as data mangement. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Jakobson and Yuniardi before him/her, to modify the system of Jakobson with the teaching of Yuniardi in order to efficiently present data [Yuniardi: Par 17, 20 and 21].
Claim 34:
The combined teachings of Jakobson and Yuniardi suggest wherein the memory stores further instructions that cause the system to: generate a third history element for a new version of [Yuniardi: Par 17, 20 and 21 (this process involves various versions of a file among various users)].
Both references (Jakobson and Yuniardi) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as data mangement. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Jakobson and Yuniardi before him/her, to modify the system of Jakobson with the teaching of Yuniardi in order to track changes to versions of data [Yuniardi: Par 17, 20 and 21].
Claim 35:
The combined teachings of Jakobson and Yuniardi suggest wherein the memory stores further instructions that cause the system to: generate a fourth history element for a new activity that is associated with the version; and merge the fourth history element into the history feed [Yuniardi: Par 17, 20 and 21 (this process involves various versions of a file among various users)].
Both references (Jakobson and Yuniardi) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as data mangement. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Jakobson and Yuniardi before him/her, to modify the system of Jakobson with the teaching of Yuniardi in order to track changes to versions of data [Yuniardi: Par 17, 20 and 21].
Claim 36:
The combined teachings of Jakobson and Yuniardi suggest wherein the first and [[the]] second history elements are presented in a collapsed state, and [Yuniardi: Par 17, 20 and 21 (expanding and showing further result upon selection of history element in a drop-down menu. The history element could comprises name of editing user, version number and date of modification)].
Both references (Jakobson and Yuniardi) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as data mangement. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Jakobson and Yuniardi before him/her, to modify the system of Jakobson with the teaching of Yuniardi in order to efficiently present data [Yuniardi: Par 17, 20 and 21].
Claim 38:
The combined teachings of Jakobson and Yuniardi suggest wherein: the version comprises a first version; and the method further comprises: generating a third history element for a second version of the file; and merging the third history element into the history feed [Yuniardi: Par 17, 20 and 21 (this process involves various versions of a file among various users)].
Both references (Jakobson and Yuniardi) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as data mangement. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Jakobson and Yuniardi before him/her, to modify the system of Jakobson with the teaching of Yuniardi in order to track changes to versions of data [Yuniardi: Par 17, 20 and 21].
Claim 39:
Jakobson and Yuniardi suggest wherein: the activity comprises a first activity; and the method further comprising: generating a fourth history element for a second activity associated with the second version of the file; and merging the fourth history element into the history feed [Yuniardi: Par 17, 20 and 21 (this process involves various versions of a file among various users)].
Both references (Jakobson and Yuniardi) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as data mangement. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Jakobson and Yuniardi before him/her, to modify the system of Jakobson with the teaching of Yuniardi in order to track changes to versions of data [Yuniardi: Par 17, 20 and 21].

Conclusion

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
06/29/2021

/HUNG D LE/Primary Examiner, Art Unit 2161